Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein the support arm includes an elongated body positioned in the horizontal plane, a first shaft positioned in the horizontal plane and extending outwardly from the elongated body to a proximal surface, a second shaft extending outwardly from the elongated body parallel to the first shaft to the proximal surface, and a channel defined between the first shaft and the second shaft, the channel being sized to receive a portion of a prosthetic trial component positioned on the tibial carrier when the tibial carrier is coupled to the mounting platform.  

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 is dependent on itself.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,537,341. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a surgical instrument system that includes a base with a rotatable mounting platform, and a carrier configured to be selectively positioned on the mounting platform, the carrier including a first clamp plate and a second clamp plate that are moveable to grip a prosthetic tibial component between the first clamp plate and the second clamp plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0259608 to Matyas et al. in view of U.S. Patent Pub. No. 2009/0228016 to Alvarez.
As to Claim 1, Matyas discloses a surgical instrument system (Fig. 1). The system comprises a base including a mounting platform (78), a first carrier (76) including a mounting block (160) configured to be selectively positioned on the mounting platform and a post (178) extending at a non- orthogonal angle relative to the mounting block (Fig. 3), the post including a distal end that is sized to be received in a passageway of a prosthetic femoral component (14), and a second carrier (76) configured to be selectively positioned on the mounting platform in place of the first carrier (76), the second carrier (76) including a first clamp plate (162) and a second clamp plate (162) that are moveable to grip a prosthetic tibial component between the first clamp plate and the second clamp plate (Figs. 1-3, [0041-0043, 0046, 0052, 0059-0061]). 
As to Claim 2, Matyas discloses a surgical instrument system wherein one of the first clamp plate and the second clamp plate includes a concave curved wall (134, 136) shaped to engage a convex curved anterior wall of the prosthetic tibial component [0056]. 
As to Claim 3, Matyas discloses a surgical instrument system wherein the other of the first clamp plate and the second clamp plate includes a convex curved wall (at 76, Fig. 1) positioned between, and connected to, a pair of concave curved walls (plurality of plates 76, [0052]), the convex curved wall and the pair of concave curved walls being shaped to engage a posterior wall (of 14) of the prosthetic tibial component (Fig. 1, [0059-0061]).
As to Claim 4, Matyas discloses a surgical instrument system wherein the second clamp plate includes a rear slot (164) sized to receive a posterior buttress of the prosthetic tibial component and a forward slot (164) sized to receive an anterior buttress of the prosthetic tibial component (Fig. 3, [0059-0060]). 
As to Claim 5, Matyas discloses a surgical instrument system wherein the second carrier includes a screw-type mechanism (106) to move the second clamp plate and the first clamp plate [0055].
As to Claim 11, Matyas discloses a surgical instrument system wherein the mounting platform (78) includes a pair of upwardly-extending pins (142, Fig. 4), and the tibial carrier includes a pair of apertures (146, 148) sized to separately receive the upwardly-extending pins [0057].
As to Claims 1-7 and 11, Matyas discloses the claimed invention except for a base including a mounting platform that is rotatable to permit the mounting platform to rotate 360 degrees about a vertical axis extending through the base, wherein the system further comprises a support arm positioned above the base, the support arm being moveable in a horizontal plane relative to the mounting platform, wherein the base includes a stationary housing and the mounting platform is rotatively coupled to the stationary housing to permit the mounting platform to rotate 360 degrees relative to the stationary housing about the vertical axis, wherein the base further includes a locking clutch operable to prevent the mounting platform from rotating relative to the stationary housing.  
Alvarez discloses a surgical instrument system (8) including a base (33) including a mounting platform (32) that is rotatable to permit the mounting platform to rotate 360 degrees about a vertical axis (about 28) extending through the base [0063]. The base (33) includes a stationary housing (of 33, [0063]) and the mounting platform (32) is rotatively coupled to the stationary housing to permit the mounting platform to rotate 360 degrees relative to the stationary housing about the vertical axis [0063]. The base (33) further includes a locking clutch (34) operable to prevent the mounting platform (32) from rotating relative to the stationary housing [0059, 0063] in order to allow for adjustment of the instrument system in a plane that eases access and functionality for the practitioner [0063]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument system of Matyas with the rotatable mounting platform modification of Alvarez in order to allow for adjustment of the instrument system in a plane that eases access and functionality for the practitioner.

Claims 8, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0259608 to Matyas et al. in view of U.S. Patent Pub. No. 2009/0228016 to Alvarez. in view of U.S. Patent Pub. No. 2016/0206445 to Gheevarughese et al.
As to Claims 12 and 13, Matyas discloses a surgical instrument system (Fig. 1). The system comprises a base including a mounting platform (78), a first carrier (76) including a mounting block (160) configured to be selectively positioned on the mounting platform and a post (178) extending at a non- orthogonal angle relative to the mounting block (Fig. 3), the post including a distal end that is sized to be received in a passageway of a prosthetic femoral component (14), and a second carrier (76) configured to be selectively positioned on the mounting platform in place of the first carrier (76), the second carrier (76) including a first clamp plate (162) and a second clamp plate (162) that are moveable to grip a prosthetic tibial component between the first clamp plate and the second clamp plate (Figs. 1-3, [0041-0043, 0046, 0052, 0059-0061]). 
As to Claim 14, Matyas discloses a surgical instrument system wherein one of the first clamp plate and the second clamp plate includes a concave curved wall (134, 136) shaped to engage a convex curved anterior wall of the prosthetic tibial component [0056]. 
As to Claim 15, Matyas discloses a surgical instrument system wherein the other of the first clamp plate and the second clamp plate includes a convex curved wall (at 76, Fig. 1) positioned between, and connected to, a pair of concave curved walls (plurality of plates 76, [0052]), the convex curved wall and the pair of concave curved walls being shaped to engage a posterior wall (of 14) of the prosthetic tibial component (Fig. 1, [0059-0061]).
As to Claim 16, Matyas discloses a surgical instrument system wherein the second clamp plate includes a rear slot (164) sized to receive a posterior buttress of the prosthetic tibial component and a forward slot (164) sized to receive an anterior buttress of the prosthetic tibial component (Fig. 3, [0059-0060]). 
As to Claim 17, Matyas discloses a surgical instrument system wherein the second carrier includes a screw-type mechanism (106) to move the second clamp plate and the first clamp plate [0055].
As to Claim 20, Matyas discloses a surgical instrument system wherein the mounting platform (78) includes a pair of upwardly-extending pins (142, Fig. 4), and the tibial carrier includes a pair of apertures (146, 148) sized to separately receive the upwardly-extending pins [0057].
As to Claims 8, 12-17, and 20, Matyas discloses the claimed invention except for a base including a mounting platform that is rotatable to permit the mounting platform to rotate 360 degrees about a vertical axis extending through the base, wherein the system further comprises a support arm positioned above the base, the support arm being moveable in a horizontal plane relative to the mounting platform, wherein the base includes a stationary housing and the mounting platform is rotatively coupled to the stationary housing to permit the mounting platform to rotate 360 degrees relative to the stationary housing about the vertical axis, wherein the base further includes a locking clutch operable to prevent the mounting platform from rotating relative to the stationary housing.  
Alvarez discloses a surgical instrument system (8) including a base (33) including a mounting platform (32) that is rotatable to permit the mounting platform to rotate 360 degrees about a vertical axis (about 28) extending through the base [0063]. The base (33) includes a stationary housing (of 33, [0063]) and the mounting platform (32) is rotatively coupled to the stationary housing to permit the mounting platform to rotate 360 degrees relative to the stationary housing about the vertical axis [0063]. The base (33) further includes a locking clutch (34) operable to prevent the mounting platform (32) from rotating relative to the stationary housing [0059, 0063] in order to allow for adjustment of the instrument system in a plane that eases access and functionality for the practitioner [0063]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument system of Matyas with the rotatable mounting platform modification of Alvarez in order to allow for adjustment of the instrument system in a plane that eases access and functionality for the practitioner.
As to Claims 8 and 12, Matyas and Alvarez disclose the claimed invention except for further comprising a support arm positioned above the base, the support arm being moveable in a horizontal plane relative to the mounting platform.  
Gheevarughese discloses a surgical instrument system (400, Fig. 7) wherein the system further comprises a support arm (460) positioned above the base (466), the support arm being moveable in a horizontal plane relative to the mounting platform [0054] in order to allow for adjustment of the system in multiple planes [0054]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical instrument system of Matyas and Alvarez with the support arm modification of Gheevarughese in order to allow for adjustment of the system in multiple planes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775